                                                                                       1301 Avenue of the Americas, 40th Floor
                                                                                                   New York, NY 10019-6022
                                                                                                           PHONE   212.999.5800
                                                                                                             FAX   212.999.5899
                                                                                                               www.wsgr.com




                                                October 7, 2019

VIA CM/ECF

The Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    United States v. OZ Africa Management GP, LLC, No. 1:16-cr-00515-NGG

Dear Judge Garaufis:

        This letter is submitted with the consent of both the government and the defendant to request
an adjustment to the briefing schedule in the above-referenced matter. Due to pre-existing
professional commitments of Neal Rigby, the mine valuation expert who is preparing an updated
valuation report for the Court, the Victims respectfully request that the briefing schedule proposed
by the parties and accepted by the Court be pushed back by 18 days. Under the revised schedule, the
opening brief of the government and the Victims will now be due on November 15,
2019. Defendant’s brief would then be due on December 22, 2019, subject to its requests for
discovery (as discussed at the recent conference), and reply briefs would follow on a schedule agreed
to by the parties in order to account for the holidays.


                                                   Respectfully submitted,

                                                   WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation

                                                   s/ Morris J. Fodeman
                                                   Morris J. Fodeman
                                                   Michael S. Sommer

cc: All Counsel of Record (via CM/ECF)




             AUSTIN     BEIJING BOSTON BRUSSELS   HONG KONG  LONDON LOS ANGELES  NEW YORK   PALO ALTO
                      SAN DIEGO  SAN FRANCISCO SEATTLE  SHANGHAI WASHINGTON, DC WILMINGTON, DE
